Case 0:18-cv-62593-DPG Document 121-2 Entered on FLSD Docket 04/12/2019 Page 1 of 2


    From:             Wei, Joannie
    To:               Gershoni, Elan
    Cc:               O"Quinn, Ryan; Rodriguez, Javier; Scott, Elizabeth C.; Davis, James
    Subject:          RE: FTC v. Simple Health; FTC"s Proposed Witnesses" Contact Information
    Date:             Thursday, April 04, 2019 12:18:23 PM


    Elan,

    As we will address in our forthcoming brief, we object to your untimely and improper attempt to
    disclose expert witnesses, as you have failed to comply with the Court’s orders and Federal Rule of
    Civil Procedure 26. Despite those objections, please immediately provide us with your proposed
    witnesses’ CVs and all other information required by Rule 26, which thus far we have not received.

    Dorfman’s motion for live testimony filed yesterday states that he is “in the process of subpoenaing”
    all of the consumers who provided declarations in support of the TRO “to attend the Preliminary
    Injunction Proceeding.” As you know, any such attempt to subpoena witnesses to appear at the
    preliminary injunction hearing has not yet been authorized by the Court. Any such subpoenas also
    would violate Federal Rule of Civil Procedure 45, in that those consumers are outside the Court’s
    subpoena power. We view your stated intention to serve unauthorized and invalid subpoenas as
    nothing more than an attempt to harass and intimidate the consumers your client already has
    victimized. If you have already subpoenaed the consumers without providing us with notice in
    violation of Rule 45, or if you plan to proceed with subpoenaing the witnesses, please inform us
    immediately so that we may seek appropriate relief.

    Regarding our proposed witnesses, Christopher Mitchell and Elizabeth Belin, their contact
    information is below, and their declarations will be filed with our reply on Monday.

    Christopher Mitchell




    Elizabeth Belin




    Regards,
    Joannie (please note the correct spelling of my name)


    From: Gershoni, Elan <elan.gershoni@dlapiper.com>
    Sent: Thursday, April 04, 2019 7:46 AM
    To: Wei, Joannie <JWEI@ftc.gov>; Scott, Elizabeth C. <escott@ftc.gov>; Davis, James
    <JDAVIS@ftc.gov>
    Cc: O'Quinn, Ryan <ryan.oquinn@dlapiper.com>; Rodriguez, Javier <javier.rodriguez@dlapiper.com>
    Subject: FTC v. Simple Health; FTC's Proposed Witnesses' Contact Information


                                                                                                ATTACHMENT B
Case 0:18-cv-62593-DPG Document 121-2 Entered on FLSD Docket 04/12/2019 Page 2 of 2



    Joanie, Libby, and Jim,

    Pursuant to the scheduling order, this morning, please provide us with the addresses and phone
    numbers for the FTC’s proposed witnesses: Christopher Mitchell and Elizabeth Belin.

    Thank you.


    Elan A. Gershoni
    T +1 305.423.8567
    F +1 305.675.0527
    E elan.gershoni@dlapiper.com




    DLA Piper LLP (US)
    200 South Biscayne Boulevard, Suite 2500
    Miami, FL 33131-5341
    United States
    www.dlapiper.com


    Please consider the environment before printing this email.

    The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use
    of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any
    unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its
    contents, is strictly prohibited. If you have received this communication in error, please reply to the sender and destroy
    all copies of the message. To contact us directly, send to postmaster@dlapiper.com. Thank you.




                                                                                                               ATTACHMENT B
